EXCLUSIVE WORLDWIDE RESELLER AGREEMENT
 
This Exclusive Worldwide Axiologix Agreement (the “Agreement”), dated as of the
27th day of August, 2010,
 

BETWEEN
Edumedia Software Solutions Corporation
 
Parkway Plaza
 
110 Roosevelt Blvd.
 
Marmora, New Jersey 08223
 ("Edumedia")



AND
Axiologix Education Corporation
 
501 Scarborough Dr., Suite 308E
 
Egg Harbor Township, New Jersey 08234
(“Axiologix”)



WHEREAS:


A.
Edumedia is engaged in the development of educational software programs and
services identified on Exhibit A to this Agreement, as the same may be modified
from time to time (the “Software and Services”) ; and



B.
Edumedia wishes to grant to Axiologix the exclusive worldwide rights to market
and distribute the Software and Services on the terms and subject to the
conditions of this Agreement.



NOW, THEREFORE, THIS AGREEMENT WITNESSES THAT in consideration of the premises
and mutual covenants contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:


1.
Agreement



(a)
Edumedia grants to Axiologix a worldwide, exclusive, transferable right and
license (with the right to sublicense any and all of the rights granted below),
under all of Edumedia’s Intellectual Property Rights (as defined below) or any
other rights owned or granted to Edumedia by right, title or contract:   (a)  to
use, display, copy, sell, market, distribute (and to sell the access to and use
of) the Software and Services, and (b) to copy, display, use, modify and
distribute the Documentation and the Training and Marketing Materials (each, as
defined below)  solely in connection with Axiologix’s demonstration, testing,
marketing and distribution of the Software and Serivces.

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 1 of 13

--------------------------------------------------------------------------------

 
 
 
As used herein:



 
“Documentation” means all documentation and information in connection with the
installation, use, operation and development of the Software and Services,
including, without limitation, manuals, product templates, data models, and
online and offline help and user support information.



 
“Intellectual Property Rights” means all intellectual property rights throughout
the world, including all copyrights, copyright registrations and applications,
trademark and service mark rights (including trade dress), trademark
registrations and applications, service mark registrations and applications,
patent rights (including the right to apply therefore), patent applications
therefore (including the right to claim priority under applicable international
conventions) and all patents issuing thereon, and inventions whether or not
patentable, together with all utility and design thereof, know-how,
specifications, trade names, mask-work rights, trade secrets, moral rights,
author’s rights, algorithms, computer software, rights in packaging, goodwill
and other intellectual property rights, as may exist now or hereafter come into
existence, and all renewals and extensions thereof, regardless of whether  any
of such rights arise under the laws of the United States or any other state,
country or jurisdiction.



 
“Training & Marketing Materials” means any training, marketing and collateral
materials for the Software and Services, including (without limitation) the
materials described in Exhibit B to this Agreement.



(b)
Edumedia will not offer for sale or sell (directly or indirectly) the Software
and Services, other than through Axiologix.   Edumedia will promptly refer to
Axiologix all potential customer inquiries and sales leads in respect of the
Software and Services.



 (c)
Nothing in this Agreement prohibits (or restricts in any way) Axiologix
from distributing, marketing, representing, dealing with, developing or having
any interest in any service or product that competes, directly or indirectly,
with the Software and Services.



2.
Consideration



As sole consideration for the grant of the exclusive reseller rights granted by
Edumedia to Axiologix hereunder:


(a)  R&D Contribution.   Axiologix has heretofore paid to Edumedia $91,800 in
cash as a contribution to Edumedia’s research and development costs for the
Software and Services.


(b)  Upfront Stock Issuance.  Axiologix has heretofore issued to Edumedia
940,000 shares of Axiologix’s common stock, par value, $.001 per share (“Common
Stock”).
 
 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 2 of 13

--------------------------------------------------------------------------------

 
 
(c)   License Fee.


(i)
Monthly License Fee. For each month during the term of this Agreement, Axiologix
will pay to Edumedia a monthly license fee (the “Monthly License Fee”) equal to
50% of all revenue from sales of the Software and Services actually collected by
Axiologix during such month.



 
(ii)
Monthly License Report.  Axiologix will submit to Edumedia electronically
(unless otherwise agreed to by the parties) within the first five business days
of each month a monthly license report and invoice in respect of the preceding
month.  The monthly license report and invoice will set forth calculation of the
total Monthly License Fee for the preceding month and the basis of calculation
thereof.



 
(iii)
License Fee and Payment.    In the event that Edumedia fails to notify Axiologix
of any disagreement within ten business days after receipt of the monthly
license report and invoice, such report shall be deemed approved and binding. 
Upon receipt of a notice of disagreement, the parties shall resolve such
disagreement pursuant to Section 10.  Axiologix will pay the Monthly License Fee
(or any undisputed portion thereof in the event that Edumedia provides Axiologix
with notice of disagreement), by no later than the 30th day of the calendar
month in which it delivers such monthly license report and invoice, and any
disputed amount within 30 days of resolution of such dispute.



 
(iv)
Option to Pay Monthly License Fee in Cash or Common Stock.   At its option,
Axiologix may pay any Monthly License Fee (A) in cash or (B) restricted shares
of Common Stock.   If Axiologix elects to pay a Monthly License Fee in
restricted shares of Common Stock, the number of restricted shares of Common
Stock to be issued to Edumedia will be an amount equal to the Monthly License
Fee, divided by the average of the VWAP (as defined below) for the five trading
days immediately preceding the date the Monthly License Fee is paid.



 
The term “VWAP” means, for any date, (i) the daily volume weighted average price
of the Common Stock for such date on any of a national securities exchange, a
national automated quotation system or the over-the-counter electronic bulletin
board (or any similar organization or agency succeeding its functions) that is
the principal exchange or market on which the Common Stock is trading or is
quoted (an “Applicable Market”)  as reported by Bloomberg Financial L.P. (based
on a trading day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if
the Common Stock is not then listed or quoted on an Applicable Market  and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
the Pink OTC Market, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (iii) in all other cases, the fair market value of
a share of Common Stock as determined by an independent appraiser selected in
good faith by Axiologix and reasonably acceptable to Edumedia.

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 3 of 13

--------------------------------------------------------------------------------

 
 
 
(v)
All shares of Common Stock  to be issued under Section 2(c)(iv) will be deemed
“restricted securities” as defined in paragraph (a) of Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”).  All shares of Common
Stock to be issued under the terms of this Agreement shall be issued pursuant to
an exemption from the registration requirements of the Securities Act, under
Section 4(2) of the Securities Act and the rules and regulations promulgated
thereunder.  Certificates representing the shares of Common Stock to be issued
hereunder shall bear a restrictive legend in substantially the following form:



“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered for sale, sold,
or otherwise disposed of, except in compliance with the registration provisions
of such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of Axiologix. “


 
(vi)
In respect of any acquisition of shares of Common stock under this Agreement,
Edumedia represents, warrants and agrees that:



 
(A)
It is acquiring the shares of Common Stock for its own account and for
investment only and not with a view to distribution or resale thereof within the
meaning of such phrase as defined under the Securities Act.



 
(B)
It shall not dispose of any part or all of such shares of Common Stock in
violation of the provisions of the Securities Act and the rules and regulations
promulgated under the Securities Act by the Securities and Exchange Commission
and all applicable provisions of state securities laws and regulations.



 
(C)
It acknowledges being informed that the shares of Common Stock shall be
unregistered, shall be “restricted securities” as defined in paragraph (a) of
Rule 144 under the Securities Act, and must be held indefinitely unless (1) they
are subsequently registered under the Securities Act, or (2) an exemption from
such registration is available.

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 4 of 13

--------------------------------------------------------------------------------

 
 
 
(D)
It acknowledges that it has been afforded access to all material information
which it has requested relevant to their decision to acquire the shares of
Common Stock and to ask questions of Axiologix’s management and that, except as
set forth herein, neither Axiologix nor anyone acting on behalf of Axiologix has
made any representations or warranties to Edumedia which have induced,
persuaded, or stimulated Edumedia to acquire such shares of Common Stock.



 
(E)
Either alone, or together with its investment advisor(s), Edumedia has the
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of the prospective investment in the shares of
Common Stock, and Edumedia is and will be able to bear the economic risk of the
investment in such shares of Common Stock.



3.
Edumedia’s Duties



(a)
Edumedia will provide Axiologix with current versions of the Software and
Services, the Documentation and the Training & Marketing Material, in each case,
at such times and in such formats as Axiologix may reasonably request.



(b)
Edumedia acknowledges that research and development is an integral part of being
able to continue to improve functionality and meet the increasing business needs
of the education market.   Edumedia will make such research and development
efforts related to the Software and Services as are necessary to maintain and
improve the performance of the Software and Service.  At least ten days before
the end of each quarter, Edumedia will provide Axiologix with a current version
of Edumedia’s Software and Services development roadmap, in such detail as
Axiologix may reasonably request.  At least once per calendar quarter,
Edumedia’s management team responsible for the development roadmap will meet
with representatives of Axiologix to discuss Axiologix’s suggestions regarding
roadmap goals and the relative prioritization of those goals.   Edumedia will
use commercially reasonable efforts to incorporate Axiologix’s suggestions into
the Software and Services development roadmap.



(c)
Edumedia, at its own expense, will conduct three training sessions at
Axiologix’s workplace(s) to acquaint Axiologix’s sales people about the Software
and Services, and to train Axiologix’s technical people on technical support of
the Software and Services.  All subsequent training sessions will be at
Axiologix’s expense.

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 5 of 13

--------------------------------------------------------------------------------

 
 
(d)
Edumedia will maintain a product manager on its staff whose task will be to
support Axiologix’s sales and customer support efforts for the Software and
Services.



(e)
Edumedia shall provide level 3 support for the Software and Services, which
consists of software bug fixes for the Software and Services and similar
support.



(f)
Edumedia agrees that for a period of three years after the expiration or
termination of this Agreement, that it will not directly or indirectly (a) take
any action to solicit or divert any customers away from Axiologix  or
Axiologix’s resellers, as they exist during this Agreement or at termination or
expiration hereof (b) induce customers, suppliers, agents or other persons under
contract or otherwise associated or doing business with Axiologix, to reduce or
alter any such association or business with or from Axiologix, and/or (c) induce
any person in the employment of Axiologix or any consultant to Axiologix to (i)
terminate such employment, or consulting arrangement, (ii) accept employment, or
enter into any consulting arrangement, with anyone other than Axiologix, and/or
(iii) interfere with the customers, suppliers, or the clients of Axiologix in
any manner. The restrictions of clauses (a) and (b) above shall apply to the
customers of Axiologix as they exist from time to time during the term of this
Agreement and at the termination or expiration of this Agreement, in either
case, for so long as such customer remains a customer of Axiologix.



4.
Axiologix’s Duties



(a)
Axiologix will use its commercially reasonable efforts to secure sales of the
Software and Services.



(b)
Axiologix will be responsible for all billing and collections of amounts payable
from its customers in respect of the Software and Services.   Axiologix will
keep records of all billing, collection and payment transactions in a level of
detail sufficient to demonstrate its compliance with the provisions of this
Agreement relating thereto.



(c)
Except as provided in Sections 3(c) through (e) hereof, Axiologix will be
responsible for all customer support for its customers in respect of the
Software and Services.

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 6 of 13

--------------------------------------------------------------------------------

 
 
5.
Intellectual Property



All right, title and interest in and to the Software and Services, including all
copyrights,  trademarks, service marks, logos, names, patents and other 
intellectual  property  embodied  in the  Software or Services or provided by
Edumedia in connection  therewith shall remain the property of Edumedia. 
Axiologix shall have a right to use such Edumedia properties only for the
limited purpose of distributing and promoting the Software and Services in
accordance with this Agreement.  Axiologix may use literature and other
promotional materials to aid in marketing the Software and Services only if such
materials have been provided or approved in advance by Edumedia.  In   marketing
the Software and Services, Axiologix may reference its own name or brand in   
 association with the Software and Services, rather than Edumedia’s, if done in
a manner that does not prejudice Edumedia's intellectual property rights in and
to the Software and Services.


6.
Representations and Warranties



(a)
Each party represents and warrants to the other  party that (a) it has the full
power,  authority  and legal right to execute, deliver and perform this
Agreement, (b) this Agreement has been duly  authorized, executed and delivered
by it and (c) this Agreement is a legal, valid and binding obligation
enforceable in accordance with its     terms, subject to applicable bankruptcy,
insolvency and similar laws affecting the rights  of creditors generally and
subject to general principles of equity.



(b)
Edumedia represents and warrants to Axiologix that (i) it owns the Software and
Services, the Documentation and the Training & Marketing Materials and has the
right to grant the rights and licenses contemplated by this Agreement and (ii)
the Software and Services, the Documentation and the Training & Marketing
Materials do not and shall not infringe any Intellectual Property Rights of any
third party.



(c)
Edumedia represents and warrants to Axiologix that the Software and Services (i)
will operate in all material respects to the specifications set forth in the
Documentation and (ii)  will not have any timer, clock, counter, trap or virus
or other limiting design or routine that may cause the Software or Services to
become inoperable, inaccessible, or incapable of performing in accordance with
the specifications therefore upon the occurrence of a triggering event,
including without limitation the passage of time.



(d)
Edumedia makes no representations or warranties of any kind to Axiologix with
respect to the Software and Services, other than any that are expressly set
forth in this Agreement.  If Axiologix   makes any representations or warranties
to its customers with respect to the Software and Services, such representations
and warranties shall be the sole responsibility of Axiologix.



7.
Term and Termination



(a)
The term of this Agreement shall commence as of the date hereof and shall
continue until 18 months following such date (the “Initial Term”).  Following
the Initial Term, this Agreement shall automatically renew for successive
one-year periods unless either party gives written notice of termination to the
other party at least 90 days prior to the end of the then-current term.

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 7 of 13

--------------------------------------------------------------------------------

 
 
(b)
Without limitation to any other rights available under this Agreement, this 
Agreement may be terminated (I) by either party for the material  breach of this
Agreement or of a representation,  warranty or covenant  contained herein by the
other party,  which breach is not cured within 30 days after written notice of
such breach by the terminating  party, or (ii) by Edumedia if Edumedia 
discontinues the Software or Services and gives  Axiologix 90 days' prior
written notice of the applicable  discontinuation.



(c)
In the event of expiration or any termination of this  Agreement, the
obligations of the parties under this Agreement shall cease as of such
expiration  or termination,  except  (i) for  obligations  (including payment
obligations) that accrued prior to termination;  (ii) that, if the  determining 
event was not a  termination  of this  Agreement  by Edumedia under Section 
7(b)(ii)  hereof,  Axiologix  shall be entitled to continue any license of or
subscription to the Software or  Services   existing  at the  time  of such
expiration or termination,  subject to Axiologix's  compliance with all of the
terms and  conditions  of this  Agreement  with respect  thereto;  and  (iii) 
as may  otherwise  be  expressly    provided in this Agreement.



8.
Indemnification



Each party hereto shall indemnify and hold  harmless the other party, such other
party's affiliates, and the officers, directors,  employees, agents and
representatives of all thereof from and against any and all claims, damages,
actions, costs and expenses (including reasonable attorneys' fees) arising  out
of or relating to a breach by such  party of any of its representations,
warranties or undertakings set forth in this Agreement or arising out of or
relating to such party's intentionally wrongful or grossly  negligent conduct in
connection with this Agreement or with such party's performance  hereunder.  In
the event of a claim for which indemnification is to be sought hereunder, the
party to be indemnified shall provide prompt written notice of such claim to the
other party, shall allow the other party to control the defense of such claim
and shall cooperate with the other party in conducting such defense.


9. 
Confidentiality



All proprietary  information regarding the Software and Services and its
distribution,  shall  be confidential  between the parties,  and neither shall
reveal such terms,  conditions or information  to any third parties other than
its  accountants or attorneys or as required by law.  The obligations contained
in this confidentiality   provision shall survive the expiration or any
termination of this Agreement.
 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 8 of 13

--------------------------------------------------------------------------------

 
 
10. 
Dispute Resolution



 (a)
The parties recognize that disputes as to certain matters may from time to time
arise which relate to either party’s rights and/or obligations hereunder.  It is
the objective of the parties to establish procedures to facilitate the
resolution of such disputes in an expedient manner by mutual cooperation and
without resort to litigation.  To accomplish this objective, the parties agree
to follow the procedures set forth below if and when such a dispute arises
between the parties.



(b)
If any dispute arises between the parties relating to the interpretation, breach
or performance of this Agreement or the grounds for the termination thereof, and
the parties cannot resolve the dispute within thirty (30) days of a written
request by either party to the other party, the parties agree to hold a meeting,
attended by the Chief Executive Officer or President of each party, or their
executive level designees, to attempt in good faith to negotiate a resolution of
the dispute prior to pursuing other available remedies.  If, within sixty (60)
days after such written request, the parties have not succeeded in negotiating a
resolution of the dispute, such dispute shall be submitted to final and binding
arbitration under the then current commercial rules and regulations of the
American Arbitration Association (“AAA”) relating to voluntary arbitrations. 
The arbitration proceedings shall be held in New York, New York (unless
otherwise agreed to by the parties).  One arbitrator shall be selected by
Axiologix, one arbitrator shall be selected by Edumedia, and the third
arbitrator shall be chosen by the first two arbitrators chosen.  The arbitrators
shall be knowledgeable in the subject matter at issue in the dispute.  The
arbitrators must give full effect to the applicable law and to the terms of this
Agreement.  The arbitration shall be conducted in accordance with the following
time schedule unless otherwise mutually agreed to in writing by the parties: 
(i) the parties to the arbitration proceeding shall each appoint their
respective arbitrator within fifteen (15) business days after the date the
dispute is submitted to arbitration; (ii) within five (5) business days
thereafter, such arbitrators shall appoint the third arbitrator; (iii) within
ten (10) business days after the appointment of the third arbitrator, the
parties to the arbitration proceeding shall provide all documents, records and
supporting information reasonably necessary to resolve the dispute; and (iv)
within fifteen (15) business days after the date the above records are due, the
arbitrators shall hold a hearing, and (v) within fifteen (15) days thereafter
render their decision.  Each party shall initially bear its own costs and legal
fees associated with such arbitration.  The prevailing party in any such
arbitration shall be entitled to recover from the other party the reasonable
attorney’s fees, costs and expenses incurred by such prevailing party in
connection with such arbitration.  The decision of the arbitrator shall be final
and binding on the parties.  The arbitrator shall prepare and deliver to the
parties a written, reasoned opinion conferring his or her decision.  Judgment on
the award so rendered may be entered in any court having competent jurisdiction
thereof and shall be enforceable under the United States Federal Arbitration
Act.

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 9 of 13

--------------------------------------------------------------------------------

 
 
11.
Miscellaneous



(a)
All demands, notices and communications under this Agreement shall be in writing
and shall be deemed duly given if delivered by hand, by recognized commercial
courier, by fax or by certified mail (with return receipt), in each case with
postage or delivery charges pre-paid, as follows:



If to Edumedia:


Edumedia Software Solutions Corporation
Parkway Plaza
110 Roosevelt Blvd.
Marmora, New Jersey 08223
Attention: Vice President


If to Axiologix:


Axiologix Education Corporation
501 Scarborough Dr., Suite 308E
Egg Harbor Township, New Jersey 08234
Attention: John P. Daglis, President


(b)
Any provision of this Agreement that is prohibited or held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions of this
Agreement.



(c)
This Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective permitted successors and assigns. Neither
party may assign this Agreement nor any rights or obligations hereunder without
the prior written consent of the other party, which consent shall not be
unreasonably withheld. . However, either party may assign this Agreement (i) to
any subsidiary of such party or (ii) to a third party purchasing: (A) majority
control of such party's equity shares, or (B) all or substantially all of such
party’s assets.



(d)
No term or  provision  of this  Agreement  may be waived  or  modified unless 
such  waiver or  modification  is in writing and signed by the party  against 
whom  such  waiver  or  modification  is  sought to be enforced.  No waiver of
any breach of any provision of this Agreement shall constitute a waiver of any
prior, concurrent or subsequent breach of the same or any other provision
hereof.



(e)
Edumedia and Axiologix shall be considered independent contractors to one
another, and nothing in this Agreement shall be construed as creating an
 employer-employee,  agency,  partnership  or  joint  venture relationship
between the parties.



(f)
No provision of this Agreement shall be interpreted against a party solely
because such party or its attorney drafted such provision.

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 10 of 13

--------------------------------------------------------------------------------

 
 
(g)
Neither party shall be deemed in breach of this Agreement to the extent that
performance of its obligations is prevented or delayed by reason of any act of
God, fire, natural disaster, accident, riot, act of government,  shortage of
materials or supplies,  failure of  transportation  or  communication, third
party nonperformance (including, without limitation, failure of performance by
common carriers, interexchange carriers and local exchange carriers) or any
other cause beyond such party's reasonable control.



(h)
All claims regarding this Agreement are governed by and construed in accordance
with the laws of New Jersey, applicable to contracts wholly made and performed
in such jurisdiction, except for any choice or conflict of Law principles, and
must be resolved as provided in Section 11, except that a party may seek
injunctive or other equitable relief in any venue of its choosing within New
Jersey, regardless of the inconvenience of the forum. The parties acknowledge
and agree that the United Nations Convention on Contracts for the International
Sale of Goods is specifically excluded from application to this Agreement.



(i)
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
written or oral agreements or communications between such parties with respect
to such subject matter.



IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.
 
EDUMEDIA SOFTWARE SOLUTIONS CORPORATION
 
Per:
 
J. Chris Tyson Vice President
Authorized Signatory

 
AXIOLOGIX EDUCATION CORPORATION


Per:
 
John P. Daglis

 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 11 of 13

--------------------------------------------------------------------------------

 
 
Exhibit “A”


The following is a detailed list of Edumedia’s Software and Services that
Axiologix will resell:
 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 12 of 13

--------------------------------------------------------------------------------

 
 
Exhibit “B”


The following is some of the documentation and brochures that Edumedia will
provide to Axiologix:
 
Exclusive Resellership Agreement
Edumedia – Axiologix
Page 13 of 13

--------------------------------------------------------------------------------

 